      Case 1:17-cv-00441-RJL Document 81 Filed 01/21/20 Page 1 of 38


                                                               APPEAL,CLOSED,TYPE−E
                             U.S. District Court
                  District of Columbia (Washington, DC)
             CIVIL DOCKET FOR CASE #: 1:17−cv−00441−RJL

AMERICAN FOREST RESOURCE COUNCIL v. UNITED        Date Filed: 03/10/2017
STATES OF AMERICA et al                           Date Terminated: 11/22/2019
Assigned to: Judge Richard J. Leon                Jury Demand: None
Demand: $0                                        Nature of Suit: 890 Other Statutory
 Case: 1:17−cv−00280−RJL                          Actions
Cause: 28:2201 Declaratory Judgment               Jurisdiction: U.S. Government Defendant
Plaintiff
AMERICAN FOREST RESOURCE            represented by David O. Bechtold
COUNCIL                                            NORTHWEST RESOURCE LAW PLLC
                                                   1000 SW Broadway
                                                   Suite 2300
                                                   Portland, OR 97205
                                                   (503) 664−3582
                                                   Fax: (503) 224−0155
                                                   Email: dbechtold@nwresourcelaw.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                  Diane M. Meyers
                                                  NORTHWEST RESOURCE LAW PLLC
                                                  101 Yesler Way
                                                  Suite 205
                                                  Seattle, WA 98104
                                                  (206) 971−1564
                                                  Email: DMeyers@nwresourcelaw.com
                                                  TERMINATED: 04/25/2019


V.
Defendant
UNITED STATES OF AMERICA            represented by Coby Howell
                                                   U.S. DEPARTMENT OF JUSTICE
                                                   Enivornment & Natural Resources
                                                   Division
                                                   Wildlife & Marine Resources Section
                                                   1000 SW Third Avenue
                                                   Suite 600
                                                   Portland, OR 97204
                                                   (503) 727−1023
                                                   Fax: (503) 727−1117
                                                   Email: coby.howell@usdoj.gov
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                                                            1
      Case 1:17-cv-00441-RJL Document 81 Filed 01/21/20 Page 2 of 38



                                                Jacqueline Margaret Leonard
                                                U.S. DEPARTMENT OF JUSTICE
                                                Environment and Natural Resources
                                                Division
                                                P.O. Box 7611
                                                Washington, DC 20044−7611
                                                (202) 305−0493
                                                Fax: (202) 305−0506
                                                Email: jacqueline.leonard@usdoj.gov
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                David Bernard Glazer
                                                U.S. DEPARTMENT OF JUSTICE
                                                Environment & Natural Resources
                                                Division
                                                301 Howard Street
                                                Room 1050
                                                San Francisco, CA 94105
                                                (415) 744−6477
                                                Fax: (415) 744−6476
                                                Email: david.glazer@usdoj.gov
                                                TERMINATED: 08/25/2017

Defendant
BUREAU OF LAND MANAGEMENT           represented by Coby Howell
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                Jacqueline Margaret Leonard
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                David Bernard Glazer
                                                (See above for address)
                                                TERMINATED: 08/25/2017

Defendant
PRESIDENT OF THE UNITED             represented by Coby Howell
STATES                                             (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                Jacqueline Margaret Leonard
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED


                                                                                      2
      Case 1:17-cv-00441-RJL Document 81 Filed 01/21/20 Page 3 of 38


                                                  David Bernard Glazer
                                                  (See above for address)
                                                  TERMINATED: 08/25/2017

Defendant
SECRETARY OF THE INTERIOR           represented by Coby Howell
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                  Jacqueline Margaret Leonard
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  David Bernard Glazer
                                                  (See above for address)
                                                  TERMINATED: 08/25/2017


V.
Intervenor Defendant
SODA MOUNTAIN WILDERNESS            represented by Patti A. Goldman
COUNCIL                                            EARTHJUSTICE
                                                   810 Third Avenue
                                                   Suite 610
                                                   Seattle, WA 98104
                                                   (206) 343−7340
                                                   Fax: (206) 343−1526
                                                   Email: pgoldman@earthjustice.org
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                  Kristen L. Boyles
                                                  EARTHJUSTICE
                                                  810 Third Avenue
                                                  Suite 610
                                                  Seattle, WA 98104
                                                  (206) 343−7340
                                                  Fax: (206) 343−1526
                                                  Email: kboyles@earthjustice.org
                                                  PRO HAC VICE
                                                  ATTORNEY TO BE NOTICED

                                                  Susan Jane M. Brown
                                                  WESTERN ENVIRONMENTAL LAW
                                                  CENTER
                                                  4107 NE Couch Street
                                                  Portland, OR 97232
                                                  (503) 914−1323
                                                  Fax: (541) 485−2457
                                                                                      3
       Case 1:17-cv-00441-RJL Document 81 Filed 01/21/20 Page 4 of 38


                                                          Email: brown@westernlaw.org
                                                          PRO HAC VICE
                                                          ATTORNEY TO BE NOTICED

Intervenor Defendant
KLAMATH SISKIYOU WILDLANDS                 represented by Patti A. Goldman
CENTER                                                    (See above for address)
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                          Kristen L. Boyles
                                                          (See above for address)
                                                          PRO HAC VICE
                                                          ATTORNEY TO BE NOTICED

                                                          Susan Jane M. Brown
                                                          (See above for address)
                                                          PRO HAC VICE
                                                          ATTORNEY TO BE NOTICED

Intervenor Defendant
OREGON WILD                                represented by Patti A. Goldman
                                                          (See above for address)
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                          Kristen L. Boyles
                                                          (See above for address)
                                                          PRO HAC VICE
                                                          ATTORNEY TO BE NOTICED

                                                          Susan Jane M. Brown
                                                          (See above for address)
                                                          PRO HAC VICE
                                                          ATTORNEY TO BE NOTICED

Movant
WILDERNESS SOCIETY                         represented by Patti A. Goldman
TERMINATED: 04/06/2017                                    (See above for address)
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED


 Date Filed    #   Page Docket Text
 03/10/2017    1        COMPLAINT against All Defendants ( Filing fee $ 400 receipt number
                        0090−4873084) filed by AMERICAN FOREST RESOURCE COUNCIL.
                        (Attachments: # 1 Civil Cover Sheet, # 2 Summons, # 3 Summons, # 4
                        Summons, # 5 Summons, # 6 Summons, # 7 Summons)(Meyers, Diane)
                        (Entered: 03/10/2017)


                                                                                             4
     Case 1:17-cv-00441-RJL Document 81 Filed 01/21/20 Page 5 of 38



03/10/2017   2     Corporate Disclosure Statement by AMERICAN FOREST RESOURCE
                   COUNCIL. (Meyers, Diane) (Entered: 03/10/2017)
03/10/2017   3     NOTICE OF RELATED CASE by AMERICAN FOREST RESOURCE
                   COUNCIL. Case related to Case No. 1:17−cv−00280. (Meyers, Diane)
                   (Entered: 03/10/2017)
03/10/2017   4     NOTICE OF RELATED CASE by AMERICAN FOREST RESOURCE
                   COUNCIL. Case related to Case No. 1:17−cv−00285−cl. (Meyers, Diane)
                   (Entered: 03/10/2017)
03/10/2017         Case Assigned to Judge Richard J. Leon. (sth) (Entered: 03/13/2017)
03/13/2017   5     SUMMONS (6) Issued Electronically as to BUREAU OF LAND
                   MANAGEMENT, President of United States, SECRETARY OF THE
                   INTERIOR, UNITED STATES OF AMERICA, U.S. Attorney and U.S.
                   Attorney General (Attachments: # 1 Summons, # 2 Summons, # 3 Summons, #
                   4 Summons, # 5 Summons, # 6 Summons)(sth) (Entered: 03/13/2017)
03/30/2017   6     MOTION to Intervene by SODA MOUNTAIN WILDERNESS COUNCIL,
                   KLAMATH SISKIYOU WILDLANDS CENTER, OREGON WILD, THE
                   WILDERNESS SOCIETY (Attachments: # 1 Exhibit A Proposed Answer, # 2
                   Exhibit Corporate Disclosure Statement, # 3 Text of Proposed Order)(Goldman,
                   Patti) (Entered: 03/30/2017)
03/30/2017   7     MEMORANDUM re 6 MOTION to Intervene filed by KLAMATH SISKIYOU
                   WILDLANDS CENTER, SODA MOUNTAIN WILDERNESS COUNCIL,
                   OREGON WILD, THE WILDERNESS SOCIETY by KLAMATH SISKIYOU
                   WILDLANDS CENTER, OREGON WILD, SODA MOUNTAIN
                   WILDERNESS COUNCIL, THE WILDERNESS SOCIETY. (Attachments: #
                   1 Declaration of Alexander Harris, # 2 Declaration of Dave Willis, # 3 Exhibit
                   A to Declaration of Dave Willis, # 4 Exhibit B to Declaration of Dave Willis, #
                   5 Exhibit C to Declaration of Dave Willis, # 6 Exhibit D to Declaration of Dave
                   Willis, # 7 Declaration of Dr. Pepper Trail, # 8 Declaration of George Sexton, #
                   9 Exhibit A to Declaration of George Sexton, # 10 Exhibit B to Declaration of
                   George Sexton, # 11 Exhibit C to Declaration of George Sexton, # 12
                   Declaration of Jeanine Moy, # 13 Declaration of Jennifer Miatke, # 14
                   Declaration of Joseph Vaile, # 15 Declaration of Lori Cooper, # 16 Declaration
                   of Matt Keller, # 17 Declaration of Michael Parker, # 18 Exhibit A to
                   Declaration of Michael Parker, # 19 Declaration of Nada Culver)(Goldman,
                   Patti) (Entered: 03/30/2017)
03/30/2017   8     MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Kristen L.
                   Boyles, :Firm− Earthjustice, :Address− 705 Second Avenue, Suite 203, Seattle,
                   WA 98104. Phone No. − (206)343−7340. Fax No. − (206)343−1526 Filing fee
                   $ 100, receipt number 0090−4895224. Fee Status: Fee Paid. by KLAMATH
                   SISKIYOU WILDLANDS CENTER, OREGON WILD, SODA MOUNTAIN
                   WILDERNESS COUNCIL, THE WILDERNESS SOCIETY (Attachments: # 1
                   Declaration of Kristen Boyles, # 2 Text of Proposed Order)(Goldman, Patti)
                   (Entered: 03/30/2017)
03/30/2017   9     MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Susan Jane M.
                   Brown, :Firm− Western Environmental Law Center, :Address− 4107 NE Couch
                   Street, Portland, OR 97232. Phone No. − (503)914−1323. Filing fee $ 100,
                   receipt number 0090−4895250. Fee Status: Fee Paid. by KLAMATH
                                                                                                      5
     Case 1:17-cv-00441-RJL Document 81 Filed 01/21/20 Page 6 of 38



                   SISKIYOU WILDLANDS CENTER, OREGON WILD, SODA MOUNTAIN
                   WILDERNESS COUNCIL, THE WILDERNESS SOCIETY (Attachments: # 1
                   Declaration of Susan Jane M. Brown, # 2 Text of Proposed Order)(Goldman,
                   Patti) (Entered: 03/30/2017)
04/04/2017   10    RETURN OF SERVICE/AFFIDAVIT of Summons and Complaint Executed
                   on United States Attorney General. Date of Service Upon United States
                   Attorney General 3/27/2017. (Meyers, Diane) (Entered: 04/04/2017)
04/04/2017   11    RETURN OF SERVICE/AFFIDAVIT of Summons and Complaint Executed.
                   SECRETARY OF THE INTERIOR served on 3/27/2017 (Meyers, Diane)
                   (Entered: 04/04/2017)
04/04/2017   12    RETURN OF SERVICE/AFFIDAVIT of Summons and Complaint Executed.
                   PRESIDENT OF THE UNITED STATES served on 3/27/2017 (Meyers,
                   Diane) (Entered: 04/04/2017)
04/04/2017   13    RETURN OF SERVICE/AFFIDAVIT of Summons and Complaint Executed.
                   BUREAU OF LAND MANAGEMENT served on 3/27/2017 (Meyers, Diane)
                   (Entered: 04/04/2017)
04/04/2017   14    RETURN OF SERVICE/AFFIDAVIT of Summons and Complaint Executed.
                   UNITED STATES OF AMERICA served on 3/27/2017 (Meyers, Diane)
                   (Entered: 04/04/2017)
04/04/2017   15    RETURN OF SERVICE/AFFIDAVIT of Summons and Complaint Executed as
                   to the United States Attorney. Date of Service Upon United States Attorney on
                   3/27/2017. Answer due for ALL FEDERAL DEFENDANTS by 5/26/2017.
                   (Meyers, Diane) (Entered: 04/04/2017)
04/06/2017   16    NOTICE of Withdrawal of Proposed Defendant−Intervenor The Wilderness
                   Society by KLAMATH SISKIYOU WILDLANDS CENTER, OREGON
                   WILD, SODA MOUNTAIN WILDERNESS COUNCIL, THE WILDERNESS
                   SOCIETY re 6 MOTION to Intervene (Goldman, Patti) (Entered: 04/06/2017)
04/07/2017         MINUTE ORDER granting Motion for Leave to Appear Pro Hac Vice of
                   Kristen L. Boyles 8 and Motion for Leave to Appear Pro Hac Vice of Susan
                   Jane M. Brown 9 . It is hereby ORDERED that Kristin L. Boyles and Susan
                   Jane M. Brown are hereby admitted pro hac vice in this case as attorneys for
                   defendant−intervenor−applicants Soda Mountain Wilderness Council,
                   Klamath−Siskiyou Wildlands Center, and Oregon Wild. Signed by Judge
                   Richard J. Leon on 04/07/17. (lcrjl1) (Entered: 04/07/2017)
04/13/2017   17    STIPULATION and [Proposed] Order Extending Time to Respond to
                   Complaint by BUREAU OF LAND MANAGEMENT, PRESIDENT OF THE
                   UNITED STATES, SECRETARY OF THE INTERIOR, UNITED STATES
                   OF AMERICA. (Glazer, David) (Entered: 04/13/2017)
04/13/2017   18    RESPONSE re 6 MOTION to Intervene filed by BUREAU OF LAND
                   MANAGEMENT, PRESIDENT OF THE UNITED STATES, SECRETARY
                   OF THE INTERIOR, UNITED STATES OF AMERICA. (Glazer, David)
                   (Entered: 04/13/2017)
04/13/2017   19    Memorandum in opposition to re 6 MOTION to Intervene filed by
                   AMERICAN FOREST RESOURCE COUNCIL. (Meyers, Diane) (Entered:
                   04/13/2017)
                                                                                                   6
     Case 1:17-cv-00441-RJL Document 81 Filed 01/21/20 Page 7 of 38



04/20/2017   20    REPLY to opposition to motion re 6 MOTION to Intervene filed by
                   KLAMATH SISKIYOU WILDLANDS CENTER, OREGON WILD, SODA
                   MOUNTAIN WILDERNESS COUNCIL. (Boyles, Kristen) (Entered:
                   04/20/2017)
04/24/2017         MINUTE ORDER: Upon consideration of the parties' Stipulation and Proposed
                   Order Extending Time to Respond to Complaint 17 , it is hereby ORDERED
                   that the Stipulation is APPROVED and that that defendants shall answer or
                   otherwise respond to the Complaint 1 on or before 06/23/17. Signed by Judge
                   Richard J. Leon on 04/24/17. (lcrjl1) (Entered: 04/24/2017)
04/25/2017   21    NOTICE of Appearance by David O. Bechtold on behalf of AMERICAN
                   FOREST RESOURCE COUNCIL (Bechtold, David) (Entered: 04/25/2017)
06/13/2017   22    Unopposed MOTION to Stay by BUREAU OF LAND MANAGEMENT,
                   PRESIDENT OF THE UNITED STATES, SECRETARY OF THE
                   INTERIOR, UNITED STATES OF AMERICA (Attachments: # 1 Text of
                   Proposed Order)(Glazer, David) (Entered: 06/13/2017)
06/15/2017   23    ORDER Granting 22 Federal Defendants' Unopposed Motion to Stay Case.
                   This case is stayed until September 23, 2017. At the end of the stay, the parties
                   will submit a joint status report concerning further proceedings in this matter.
                   SO ORDERED. Signed by Judge Richard J. Leon on 6/14/2017. (jth) (Entered:
                   06/16/2017)
08/25/2017   24    NOTICE OF SUBSTITUTION OF COUNSEL by Coby Howell on behalf of
                   All Defendants Substituting for attorney David Glazer (Howell, Coby)
                   (Entered: 08/25/2017)
08/29/2017   25    NOTICE of Appearance by Jacqueline Margaret Leonard on behalf of All
                   Defendants (Leonard, Jacqueline) (Entered: 08/29/2017)
09/26/2017   26    STATUS REPORT by AMERICAN FOREST RESOURCE COUNCIL.
                   (Meyers, Diane) (Entered: 09/26/2017)
09/27/2017   27    STATUS REPORT by BUREAU OF LAND MANAGEMENT, PRESIDENT
                   OF THE UNITED STATES, SECRETARY OF THE INTERIOR, UNITED
                   STATES OF AMERICA. (Leonard, Jacqueline) (Entered: 09/27/2017)
10/02/2017   28    MOTION to Stay by BUREAU OF LAND MANAGEMENT, PRESIDENT OF
                   THE UNITED STATES, SECRETARY OF THE INTERIOR, UNITED
                   STATES OF AMERICA (Leonard, Jacqueline) (Entered: 10/02/2017)
10/16/2017   29    Memorandum in opposition to re 28 MOTION to Stay filed by AMERICAN
                   FOREST RESOURCE COUNCIL. (Attachments: # 1 Declaration Declaration
                   of Andy Geissler, # 2 Text of Proposed Order Proposed Order)(Meyers, Diane)
                   (Entered: 10/16/2017)
10/20/2017   30    NOTICE OF WITHDRAWAL OF APPEARANCE as to AMERICAN
                   FOREST RESOURCE COUNCIL. Attorney Diane M. Meyers terminated.
                   (Meyers, Diane) (Entered: 10/20/2017)
10/20/2017   31    NOTICE of Appearance by Diane M. Meyers on behalf of AMERICAN
                   FOREST RESOURCE COUNCIL (Meyers, Diane) (Entered: 10/20/2017)
10/23/2017   32

                                                                                                       7
     Case 1:17-cv-00441-RJL Document 81 Filed 01/21/20 Page 8 of 38



                   REPLY to opposition to motion re 28 MOTION to Stay filed by BUREAU OF
                   LAND MANAGEMENT, PRESIDENT OF THE UNITED STATES,
                   SECRETARY OF THE INTERIOR, UNITED STATES OF AMERICA.
                   (Attachments: # 1 Affidavit, # 2 Exhibit 1, # 3 Text of Proposed Order)(Howell,
                   Coby) Modified filer on 10/24/2017 (znmw). (Entered: 10/23/2017)
10/30/2017         MINUTE ORDER granting 28 Federal Defendants' Motion to Stay Case. It is
                   hereby ORDERED that the motion is GRANTED. This case is stayed until
                   December 1, 2017. At the end of the stay, the parties will submit a joint status
                   report concerning further proceedings in this matter. Signed by Judge Richard J.
                   Leon on 10/30/2017. (lcrjl1) (Entered: 10/30/2017)
12/01/2017   33    Joint STATUS REPORT by BUREAU OF LAND MANAGEMENT,
                   PRESIDENT OF THE UNITED STATES, SECRETARY OF THE
                   INTERIOR, UNITED STATES OF AMERICA. (Howell, Coby) (Entered:
                   12/01/2017)
12/08/2017   34    NOTICE of Change of Address by Diane M. Meyers (Meyers, Diane) (Entered:
                   12/08/2017)
12/08/2017         MINUTE ORDER. Upon consideration of the parties' Joint Status Report 33 , it
                   is hereby ORDERED that the above−captioned case remain STAYED through
                   January 15, 2018. Signed by Judge Richard J. Leon on 12/8/2017. (lcrjl1)
                   (Entered: 12/08/2017)
01/22/2018   35    ORDER that Defendant−Intervenor−Applicants' 5 Motion to Intervene in case
                   17−cv−280 (RJL) and 6 Motion to Intervene in case 17−cv−441 (RJL) are
                   GRANTED and that the defendant−intervenor−applicants shall be permitted to
                   permissibly intervene in this case under Federal Rule of Civil Procedure 24(b);
                   and it is further ORDERED that the following conditions shall apply to
                   intervenors' participation in this litigation: 1) Intervenors shall not be permitted
                   to file any motions to dismiss or motion to transfer separate and apart from any
                   such motions filed by the original defendants; 2) intervenors shall not be
                   permitted to engage in discovery separate and apart from the discovery sought
                   by the original defendants; 3) intervenors shall file joint briefs with one another;
                   and 4) the intervenors shall be held to the same schedule that would apply
                   absent intervention. SO ORDERED. (See the Order for complete details)
                   Signed by Judge Richard J. Leon on 01/21/2018. (jth) (Entered: 01/22/2018)
01/22/2018   36    ANSWER to 1 Complaint by SODA MOUNTAIN WILDERNESS COUNCIL,
                   KLAMATH SISKIYOU WILDLANDS CENTER, OREGON WILD.(jf)
                   Modified to add link on 1/24/2018 (znmw). (Entered: 01/23/2018)
01/22/2018   37    LCvR 7.1 CERTIFICATE OF DISCLOSURE of Corporate Affiliations and
                   Financial Interests NONE by KLAMATH SISKIYOU WILDLANDS
                   CENTER, OREGON WILD, SODA MOUNTAIN WILDERNESS COUNCIL
                   (jf) (Entered: 01/23/2018)
01/23/2018   38    Joint STATUS REPORT re Case Management Schedule by AMERICAN
                   FOREST RESOURCE COUNCIL. (Meyers, Diane) (Entered: 01/23/2018)
01/25/2018         MINUTE ORDER. Upon consideration of the parties' Joint Proposed Case
                   Management Schedule 38 , it is hereby ORDERED that the stay in the
                   above−captioned case be lifted. It is further ORDERED that the following
                   schedule shall govern the above−captioned case: 1) federal defendants shall file

                                                                                                          8
     Case 1:17-cv-00441-RJL Document 81 Filed 01/21/20 Page 9 of 38



                   their responsive pleading to plaintiff's complaint on or before March 15, 2018;
                   2) plaintiff shall file its motion for summary judgment on or before April 16,
                   2018; 3) federal defendants shall file their combined cross−motion for summary
                   judgment and opposition to plaintiff's motion for summary judgment on or
                   before June 15, 2018; 4) defendant−intervenors shall file their combined
                   cross−motion for summary judgment and opposition to plaintiff's motion for
                   summary judgment on or before June 15, 2018; 5) plaintiff shall file its
                   combined opposition to federal defendants' and defendant−intervenors'
                   cross−motions for summary judgment and its reply in support of its motion for
                   summary judgment on or before July 30, 2018; 6) federal defendants shall file
                   their reply in support of their cross−motion for summary judgment, if any, on or
                   before September 13, 2018; 7) intervenor−defendants shall file their reply in
                   support of their cross−motion for summary judgment, if any, on or before
                   September 13, 2018. SO ORDERED. Signed by Judge Richard J. Leon on
                   1/25/2018. (lcrjl1) (Entered: 01/25/2018)
01/25/2018         Set/Reset Deadlines: Federal defendants' answer to the complaint due by
                   3/15/2018; plaintiff's summary judgment motion due by 4/16/2018; federal
                   defendants' cross−motion for summary judgment and response to motion for
                   summary judgment due by 6/15/2018; intervenor−defendants' cross−motion for
                   summary judgment and response to motion for summary judgment due by
                   6/15/2018; plaintiff's opposition to the cross−motions for summary judgment
                   and reply in support of their motion for summary judgment due by 7/30/2018;
                   federal defendants' reply in support of their cross motion for summary judgment
                   due by 9/13/2018; intervenor−defendants' reply in support of their
                   cross−motion for summary judgment due by 9/13/2018. (tg) (Entered:
                   01/25/2018)
03/06/2018   39    NOTICE of Change of Address by David O. Bechtold (Bechtold, David)
                   (Entered: 03/06/2018)
03/15/2018   40    ANSWER to 1 Complaint by BUREAU OF LAND MANAGEMENT,
                   PRESIDENT OF THE UNITED STATES, SECRETARY OF THE
                   INTERIOR, UNITED STATES OF AMERICA.(Leonard, Jacqueline) Modified
                   to add link on 3/16/2018 (znmw). (Entered: 03/15/2018)
04/16/2018   41    MOTION for Summary Judgment by AMERICAN FOREST RESOURCE
                   COUNCIL (Attachments: # 1 Declaration Paul Bialkowsky, # 2 Declaration
                   Andy Geissler, # 3 Declaration Mark Nystrom, # 4 Declaration Steven D.
                   Swanson, # 5 Declaration Diane M. Meyers, # 6 Text of Proposed
                   Order)(Meyers, Diane) (Entered: 04/16/2018)
06/12/2018   42    Joint MOTION for Extension of Time to File Federal Defendants' opening
                   brief by BUREAU OF LAND MANAGEMENT, PRESIDENT OF THE
                   UNITED STATES, SECRETARY OF THE INTERIOR, UNITED STATES
                   OF AMERICA (Attachments: # 1 Text of Proposed Order)(Leonard,
                   Jacqueline) (Entered: 06/12/2018)
06/12/2018   43    Joint MOTION to Expedite Consideration of Motion for Extension of Time to
                   File Federal Defendants' opening brief by BUREAU OF LAND
                   MANAGEMENT, PRESIDENT OF THE UNITED STATES, SECRETARY
                   OF THE INTERIOR, UNITED STATES OF AMERICA (Leonard, Jacqueline)
                   (Entered: 06/12/2018)


                                                                                                      9
     Case 1:17-cv-00441-RJL Document 81 Filed 01/21/20 Page 10 of 38



06/15/2018   44     Cross MOTION for Summary Judgment by KLAMATH SISKIYOU
                    WILDLANDS CENTER, OREGON WILD, SODA MOUNTAIN
                    WILDERNESS COUNCIL (Attachments: # 1 Text of Proposed Order, # 2
                    Memorandum in Support, # 3 Declaration, # 4 Exhibit A−I)(Boyles, Kristen)
                    (Entered: 06/15/2018)
06/15/2018   45     MEMORANDUM in opposition re 41 MOTION for Summary Judgment filed
                    by KLAMATH SISKIYOU WILDLANDS CENTER, OREGON WILD,
                    SODA MOUNTAIN WILDERNESS COUNCIL. (Attachments: # 1
                    Declaration, # 2 Exhibit A−I)(Boyles, Kristen) Modified on 6/18/2018 to
                    correct docket text/event (jf). (Entered: 06/15/2018)
06/15/2018   46     MOTION for Summary Judgment and Federal Defendants' Memorandum in
                    support by BUREAU OF LAND MANAGEMENT, PRESIDENT OF THE
                    UNITED STATES, SECRETARY OF THE INTERIOR, UNITED STATES
                    OF AMERICA (Attachments: # 1 Statement of Facts, # 2 Declaration, # 3 Text
                    of Proposed Order)(Leonard, Jacqueline) (Entered: 06/15/2018)
06/18/2018          NOTICE OF ERROR re 46 Motion for Summary Judgment; emailed to
                    jacqueline.leonard@usdoj.gov, cc'd 19 associated attorneys −− The PDF file
                    you docketed contained errors: 1. Two−part docket entry, 2. Please refile
                    document, 3. Same Document using (Entered: 06/18/2018)
06/18/2018   47     Memorandum in opposition to re 41 MOTION for Summary Judgment filed by
                    BUREAU OF LAND MANAGEMENT, PRESIDENT OF THE UNITED
                    STATES, UNITED STATES OF AMERICA. (Howell, Coby) (Entered:
                    06/18/2018)
06/19/2018          MINUTE ORDER. In light of the timely filing of federal defendants'
                    cross−motion for summary judgment and opposition to plaintiff's motion for
                    summary judgment 46 , it is hereby ORDERED that the 42 Joint Motion to
                    Modify Briefing Schedule and 43 Joint Motion for Expedited Consideration of
                    Motion to Modify Briefing Schedule are DENIED AS MOOT. SO ORDERED.
                    Signed by Judge Richard J. Leon on 6/19/2018. (lcrjl1) (Entered: 06/19/2018)
06/20/2018   48     ERRATA regarding Federal Defendants' Cross Motion for Summary Judgment
                    by BUREAU OF LAND MANAGEMENT, PRESIDENT OF THE UNITED
                    STATES, SECRETARY OF THE INTERIOR, UNITED STATES OF
                    AMERICA 46 MOTION for Summary Judgment and Federal Defendants'
                    Memorandum in support filed by PRESIDENT OF THE UNITED STATES,
                    BUREAU OF LAND MANAGEMENT, UNITED STATES OF AMERICA,
                    SECRETARY OF THE INTERIOR. (Attachments: # 1 Errata, # 2 Text of
                    Proposed Order, # 3 Statement of Facts, # 4 Declaration)(Leonard, Jacqueline)
                    (Entered: 06/20/2018)
07/30/2018   49     REPLY to opposition to motion re 46 MOTION for Summary Judgment and
                    Federal Defendants' Memorandum in support, 41 MOTION for Summary
                    Judgment , 44 Cross MOTION for Summary Judgment filed by AMERICAN
                    FOREST RESOURCE COUNCIL. (Meyers, Diane) (Entered: 07/30/2018)
07/30/2018   50     Memorandum in opposition to re 44 Cross MOTION for Summary Judgment
                    filed by AMERICAN FOREST RESOURCE COUNCIL. (See Docket Entry
                    [49[ to view document) (zjf) (Entered: 07/31/2018)
07/31/2018

                                                                                                    10
     Case 1:17-cv-00441-RJL Document 81 Filed 01/21/20 Page 11 of 38



                    NOTICE OF ERROR re 49 Reply to opposition to Motion; emailed to
                    DMeyers@nwresourcelaw.com, cc'd 19 associated attorneys −− The PDF file
                    you docketed contained errors: 1. Two−part docket entry, 2. DO NOT REFILE
                    − Counsel is reminded to docket all parts of their filings (zjf, ) (Entered:
                    07/31/2018)
08/28/2018   51     Unopposed MOTION to Modify Briefing Schedule by BUREAU OF LAND
                    MANAGEMENT, PRESIDENT OF THE UNITED STATES, SECRETARY
                    OF THE INTERIOR, UNITED STATES OF AMERICA (Howell, Coby)
                    Modified event title on 8/30/2018 (znmw). (Entered: 08/28/2018)
09/13/2018   52     REPLY to opposition to motion re 44 Cross MOTION for Summary Judgment
                    filed by KLAMATH SISKIYOU WILDLANDS CENTER, OREGON WILD,
                    SODA MOUNTAIN WILDERNESS COUNCIL. (Attachments: # 1
                    Declaration of Susan Jane M. Brown, # 2 Exhibit J)(Boyles, Kristen) (Entered:
                    09/13/2018)
09/13/2018   53     REPLY to opposition to motion re 46 MOTION for Summary Judgment and
                    Federal Defendants' Memorandum in support filed by BUREAU OF LAND
                    MANAGEMENT, PRESIDENT OF THE UNITED STATES, SECRETARY
                    OF THE INTERIOR, UNITED STATES OF AMERICA. (Howell, Coby)
                    (Entered: 09/13/2018)
09/17/2018          MINUTE ORDER denying as moot 51 Federal Defendants' Unopposed Motion
                    to Modify Briefing Schedule. SO ORDERED. Signed by Judge Richard J. Leon
                    on 9/17/18. (lcrjl1) (Entered: 09/17/2018)
03/19/2019   54     NOTICE OF SUPPLEMENTAL AUTHORITY by AMERICAN FOREST
                    RESOURCE COUNCIL (Meyers, Diane) (Entered: 03/19/2019)
03/31/2019   55     MEMORANDUM OPINION. Signed by Judge Richard J. Leon on 3/31/2019.
                    (lcrjl2) (Entered: 03/31/2019)
03/31/2019   56     ORDER. For the reasons set forth in the accompanying Memorandum Opinion,
                    it is hereby ORDERED that plaintiff's 41 Motion for Summary Judgment is
                    DENIED without prejudice; it is further ORDERED that defendant−intervenors'
                    44 Cross−Motion for Summary Judgment is DENIED without prejudice; it is
                    further ORDERED that the federal defendants' 46 Cross−Motion for Summary
                    Judgment is DENIED without prejudice; it is further ORDERED that on or
                    before June 3, 2019, the federal defendants shall file an explanation of how
                    O&C land−−both within and outside the Cascade−Siskiyou National
                    Monument's boundaries−−is currently being managed, including any
                    explanation for the changes, or the lack of changes, to the land's management
                    plan following the issuance of Proclamation 9564, and including any supporting
                    materials; and it is further ORDERED that within fourteen days of the federal
                    defendants' filing, the parties shall confer and file a joint proposed briefing
                    schedule for renewed dispositive motions that address the entire record. SO
                    ORDERED. Signed by Judge Richard J. Leon on 3/31/2019. (lcrjl2) (Entered:
                    03/31/2019)
04/25/2019   57     NOTICE OF WITHDRAWAL OF APPEARANCE as to AMERICAN
                    FOREST RESOURCE COUNCIL. Attorney Diane M. Meyers terminated.
                    (Meyers, Diane) (Entered: 04/25/2019)
06/03/2019   58

                                                                                                      11
     Case 1:17-cv-00441-RJL Document 81 Filed 01/21/20 Page 12 of 38



                    NOTICE of Completion of Remand by BUREAU OF LAND MANAGEMENT,
                    PRESIDENT OF THE UNITED STATES, SECRETARY OF THE
                    INTERIOR, UNITED STATES OF AMERICA (Attachments: # 1 Declaration
                    of BLM and supporting materials)(Leonard, Jacqueline) (Entered: 06/03/2019)
06/17/2019   59     PROPOSED BRIEFING SCHEDULE re 56 Order on Motion for Summary
                    Judgment,,,,,,,,,,,,,,, Set/Reset Deadlines,,,, Joint Briefing Schedule by
                    BUREAU OF LAND MANAGEMENT, PRESIDENT OF THE UNITED
                    STATES, SECRETARY OF THE INTERIOR, UNITED STATES OF
                    AMERICA. (Howell, Coby) (Entered: 06/17/2019)
06/25/2019          MINUTE ORDER. Upon consideration of the parties' joint 59 Proposed
                    Briefing Schedule, it is hereby ORDERED that the parties' proposal is adopted
                    and the following schedule shall govern proceedings in this case: The parties
                    shall refile their previously filed motions and cross−motions for summary
                    judgment along with all of their previously filed supporting briefs on July 22;
                    plaintiff may file a separate supplemental brief of up to ten pages addressing the
                    information provided in defendants' Notice of Completion of Remand on July
                    22; defendants and defendant−intervenors may file a response of up to ten
                    pages to plaintiff's supplemental brief, if any, on August 5; plaintiff may file a
                    reply of up to five pages to defendants' response brief, if any, on August 12. SO
                    ORDERED. Signed by Judge Richard J. Leon on 6/25/2019. (lcrjl2) (Entered:
                    06/25/2019)
06/25/2019          Set/Reset Deadlines: The parties shall refile their previously filed motions and
                    cross−motions for summary judgment along with all of their previously filed
                    supporting briefs on 7/22/2019. (jth) (Entered: 06/25/2019)
07/22/2019   60     Cross MOTION for Summary Judgment by BUREAU OF LAND
                    MANAGEMENT, PRESIDENT OF THE UNITED STATES, SECRETARY
                    OF THE INTERIOR, UNITED STATES OF AMERICA (Attachments: # 1
                    Statement of Facts, # 2 Declaration)(Howell, Coby) (Entered: 07/22/2019)
07/22/2019   61     MOTION for Summary Judgment by AMERICAN FOREST RESOURCE
                    COUNCIL (Attachments: # 1 Declaration Declaration of Paul Bialkowsky, # 2
                    Declaration Declaration of Andy Geissler, # 3 Declaration Declaration of Diane
                    M. Meyers, # 4 Declaration Declaration of Mark Nystrom, # 5 Declaration
                    Declaration of Steven D. Swanson, # 6 Text of Proposed Order Proposed
                    Order)(Bechtold, David) (Entered: 07/22/2019)
07/22/2019   62     Memorandum in opposition to re 60 Cross MOTION for Summary Judgment
                    filed by AMERICAN FOREST RESOURCE COUNCIL. (Bechtold, David)
                    (Entered: 07/22/2019)
07/22/2019   63     REPLY to opposition to motion re 61 MOTION for Summary Judgment filed
                    by AMERICAN FOREST RESOURCE COUNCIL. (Bechtold, David)
                    (Entered: 07/22/2019)
07/22/2019   64     Memorandum in opposition to re 61 MOTION for Summary Judgment filed by
                    BUREAU OF LAND MANAGEMENT, PRESIDENT OF THE UNITED
                    STATES, SECRETARY OF THE INTERIOR, UNITED STATES OF
                    AMERICA. (Howell, Coby) (Entered: 07/22/2019)
07/22/2019   65     REPLY to opposition to motion re 60 Cross MOTION for Summary Judgment
                    filed by BUREAU OF LAND MANAGEMENT, PRESIDENT OF THE

                                                                                                         12
     Case 1:17-cv-00441-RJL Document 81 Filed 01/21/20 Page 13 of 38



                    UNITED STATES, SECRETARY OF THE INTERIOR, UNITED STATES
                    OF AMERICA. (Howell, Coby) Modified link on 7/23/2019 (znmw). (Entered:
                    07/22/2019)
07/22/2019   66     Cross MOTION for Summary Judgment by KLAMATH SISKIYOU
                    WILDLANDS CENTER, OREGON WILD, SODA MOUNTAIN
                    WILDERNESS COUNCIL (Attachments: # 1 Text of Proposed Order Granting
                    Soda Mountain Wilderness Council et al. Cross−Motion for Summary
                    Judgment, # 2 Memorandum in Support of Cross−Motion for Summary
                    Judgment and in Opposition to Plaintiffs' Motions for Summary Judgment, # 3
                    Declaration of Susan Jane M. Brown in Support of Soda Mountain Wilderness
                    Council et al. Cross−Motion for Summary Judgment and Opposition to
                    Plaintiffs' Motion for Summary Judgment, # 4 Exhibit A−I to Declaration of
                    Susan Jane M. Brown)(Boyles, Kristen) (Entered: 07/22/2019)
07/22/2019   67     Memorandum in opposition to re 61 MOTION for Summary Judgment filed by
                    KLAMATH SISKIYOU WILDLANDS CENTER, OREGON WILD, SODA
                    MOUNTAIN WILDERNESS COUNCIL. (Attachments: # 1 Declaration of
                    Susan Jane M. Brown in Support of Soda Mountain Wilderness Council, et al.
                    Cross−Motion for Summary Judgment and Opposition to Plaintiffs' Motion for
                    Summary Judgment, # 2 Exhibit A−I to Declaration of Susan Jane M.
                    Brown)(Boyles, Kristen) (Entered: 07/22/2019)
07/22/2019   68     REPLY to opposition to motion re 66 Cross MOTION for Summary Judgment
                    filed by KLAMATH SISKIYOU WILDLANDS CENTER, OREGON WILD,
                    SODA MOUNTAIN WILDERNESS COUNCIL. (Attachments: # 1
                    Declaration of Susan Jane M. Brown in Support of Soda Mountain Wilderness
                    Council, et al. Reply in Support of Cross−Motion for Summary Judgment, # 2
                    Exhibit J to Declaration of Susan Jane M. Brown)(Boyles, Kristen) (Entered:
                    07/22/2019)
07/22/2019   69     SUPPLEMENTAL MEMORANDUM to re 61 MOTION for Summary
                    Judgment filed by AMERICAN FOREST RESOURCE COUNCIL. (Bechtold,
                    David) (Entered: 07/22/2019)
07/22/2019   70     SUPPLEMENTAL MEMORANDUM to re 58 Notice (Other) filed by
                    AMERICAN FOREST RESOURCE COUNCIL. (Bechtold, David) (Entered:
                    07/22/2019)
08/02/2019   71     RESPONSE re 58 Notice (Other) filed by PRESIDENT OF THE UNITED
                    STATES, BUREAU OF LAND MANAGEMENT, UNITED STATES OF
                    AMERICA, SECRETARY OF THE INTERIOR by KLAMATH SISKIYOU
                    WILDLANDS CENTER, OREGON WILD, SODA MOUNTAIN
                    WILDERNESS COUNCIL. (Boyles, Kristen) Modified event title on 8/9/2019
                    (znmw). (Entered: 08/02/2019)
08/05/2019   72     RESPONSE re 69 SUPPLEMENTAL MEMORANDUM to Plaintiffs'
                    Supplemental Brief filed by BUREAU OF LAND MANAGEMENT,
                    PRESIDENT OF THE UNITED STATES, SECRETARY OF THE
                    INTERIOR, UNITED STATES OF AMERICA. (Attachments: # 1 Declaration,
                    # 2 Exhibit 1)(Howell, Coby) Modified event title on 8/9/2019 (znmw).
                    (Entered: 08/05/2019)
08/12/2019   73     SUPPLEMENTAL MEMORANDUM to re 72 Supplemental Memorandum,
                    filed by AMERICAN FOREST RESOURCE COUNCIL. (Bechtold, David)
                                                                                                  13
     Case 1:17-cv-00441-RJL Document 81 Filed 01/21/20 Page 14 of 38



                    (Entered: 08/12/2019)
09/16/2019   74     NOTICE OF SUPPLEMENTAL AUTHORITY by KLAMATH SISKIYOU
                    WILDLANDS CENTER, OREGON WILD, SODA MOUNTAIN
                    WILDERNESS COUNCIL (Attachments: # 1 Exhibit 1 to
                    Defendant−Intervenors' Notice of Supplemental Authority_Report &
                    Recommendation, # 2 Exhibit 2 to Defendant−Intervenors' Notice of
                    Supplemental Authority_Order Adopting R&R)(Boyles, Kristen) (Entered:
                    09/16/2019)
11/22/2019   75     MEMORANDUM OPINION. Signed by Judge Richard J. Leon on 11/22/2019.
                    (jth) (Entered: 11/25/2019)
11/22/2019   76     ORDER. For the reasons set forth in the accompanying Memorandum Opinion,
                    it is hereby ORDERED that plaintiffs' 61 Motion for Summary Judgment is
                    GRANTED; it is further DECLARED that Proclamation 9564, 82 Fed. Reg.
                    6145 (Jan. 18, 2017), violates the Oregon and California Railroad and Coos Bay
                    Wagon Road Grant Lands Act of 1937 ("O&C Act"), 43 U.S.C. § 2601 et seq.,
                    by reserving land governed by the O&C Act from sustained yield timber
                    production, and that Proclamation 9564 is invalid and unenforceable as applied
                    to land subject to the O&C Act; it if further ORDERED that the federal
                    defendants' 60 Cross−Motion for Summary Judgment is DENIED; and it is
                    further ORDERED that defendant−intervenors' 66 Cross−Motion for Summary
                    Judgment is DENIED. SO ORDERED. Signed by Judge Richard J. Leon on
                    11/22/2019. (jth) (Entered: 11/25/2019)
01/16/2020   77     NOTICE of Change of Address by Kristen L. Boyles (Boyles, Kristen)
                    (Entered: 01/16/2020)
01/16/2020   78     NOTICE OF APPEAL TO DC CIRCUIT COURT as to 75 Memorandum &
                    Opinion, 76 Order on Motion for Summary Judgment,,,,,,,,,,, by KLAMATH
                    SISKIYOU WILDLANDS CENTER, OREGON WILD, SODA MOUNTAIN
                    WILDERNESS COUNCIL. Filing fee $ 505, receipt number
                    ADCDC−6740753. Fee Status: Fee Paid. Parties have been notified. (Boyles,
                    Kristen) (Entered: 01/16/2020)
01/17/2020   79     Transmission of the Notice of Appeal, Order Appealed (Memorandum
                    Opinion), and Docket Sheet to US Court of Appeals. The Court of Appeals fee
                    was paid this date re 78 Notice of Appeal to DC Circuit Court,. (jf) (Entered:
                    01/17/2020)
01/17/2020   80     NOTICE OF APPEAL TO DC CIRCUIT COURT as to 75 Memorandum &
                    Opinion, 76 Order on Motion for Summary Judgment,,,,,,,,,,, by PRESIDENT
                    OF THE UNITED STATES, BUREAU OF LAND MANAGEMENT,
                    UNITED STATES OF AMERICA, SECRETARY OF THE INTERIOR. Fee
                    Status: No Fee Paid. Parties have been notified. (Leonard, Jacqueline) (Entered:
                    01/17/2020)




                                                                                                       14
        Case
         Case1:17-cv-00441-RJL
              1:17-cv-00441-RJL Document
                                 Document81
                                          80 Filed
                                              Filed01/21/20
                                                    01/17/20 Page
                                                              Page15
                                                                   1 of 38
                                                                        4



JEAN E. WILLIAMS, Deputy Assistant Attorney General
COBY HOWELL, Senior Trial Attorney
JACQUELINE M. LEONARD, Trial Attorney
Wildlife & Marine Resources Section
Natural Resources Section
Environment & Natural Resources Division
U.S. Department of Justice
c/o U.S. Attorney’s Office
1000 SW Third Avenue
Portland, OR 97204-2902
(503) 727-1023 (Tel.); (503) 727-1117 (Fax)
Email: Coby.howell@usdoj.gov
        Jacqueline.leonard@usdoj.gov

Counsel for Federal Defendants


                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA




AMERICAN FOREST RESOURCE
COUNCIL,

      Plaintiff,                             No. 1:17-cv-441-RJL
v.

UNITED STATES OF AMERICA,
BUREAU OF LAND MANAGEMENT,
PRESIDENT OF THE UNITED STATES,
SECRETARY OF THE INTERIOR,

      Defendants,

and

SODA MOUNTAIN WILDERNESS
COUNCIL, KLAMATH-SISKIYOU
WILDLANDS CENTER, and OREGON
WILD,

      Defendant-Intervenors.




                                                                             15
       Case
        Case1:17-cv-00441-RJL
             1:17-cv-00441-RJL Document
                                Document81
                                         80 Filed
                                             Filed01/21/20
                                                   01/17/20 Page
                                                             Page16
                                                                  2 of 38
                                                                       4



                              NOTICE OF APPEAL

      Please take notice that the United States of America, Bureau of Land

Management, President of the United States of America, and Secretary of the

Interior (collectively, “Federal Defendants”) appeal to the United States Court of

Appeals for the District of Columbia Circuit from the District Court’s November 22,

2019 Memorandum Opinion, ECF No. 75; its Order of the same date granting

Plaintiff’s motion for summary judgment, denying Federal Defendants’ cross-motion

for summary judgment, and ordering further relief, ECF No. 76; and all

interlocutory orders incorporated therein.

      Respectfully submitted this 17th day of January, 2020.


                                       JEAN E. WILLIAMS
                                       Deputy Assistant Attorney General
                                       Environment and Natural Resources
                                       Division
                                       U.S. Department of Justice

                                       /s/ Jacqueline Leonard
                                       JACQUELINE LEONARD
                                       Trial Attorney
                                       Natural Resources Section
                                       P.O. Box 7611
                                       Washington, DC 20044-7611
                                       Tel: (202) 305-0493
                                       jacqueline.leonard@usdoj.gov

                                       COBY HOWELL
                                       Senior Trial Attorney
                                       Wildlife and Marine Resources Section
                                       1000 SW Third Ave., Suite 600
                                       Portland, OR 97204-2024
                                       Tel: (503) 727-1023



                                                                                      16
Case
 Case1:17-cv-00441-RJL
      1:17-cv-00441-RJL Document
                         Document81
                                  80 Filed
                                      Filed01/21/20
                                            01/17/20 Page
                                                      Page17
                                                           3 of 38
                                                                4



                             Fax: (503) 727-1118
                             coby.howell@usdoj.gov




                                                                     17
       Case
        Case1:17-cv-00441-RJL
             1:17-cv-00441-RJL Document
                                Document81
                                         80 Filed
                                             Filed01/21/20
                                                   01/17/20 Page
                                                             Page18
                                                                  4 of 38
                                                                       4



                      Certificate of Service & Compliance

      I hereby certify that on January 17, 2020, a copy of the foregoing was served

by electronic means on all counsel of record by filing it in the Court’s CMS/ECF

system.

                                       /s/ Jacqueline Leonard
                                       Jacqueline Leonard




                                                                                      18
Case
Case1:17-cv-00441-RJL
     1:17-cv-00441-RJL Document
                       Document81
                                75 Filed
                                   Filed01/21/20
                                         11/22/19 Page
                                                  Page19
                                                       1 of
                                                         of18
                                                            38




                                                                 19
Case
Case1:17-cv-00441-RJL
     1:17-cv-00441-RJL Document
                       Document81
                                75 Filed
                                   Filed01/21/20
                                         11/22/19 Page
                                                  Page20
                                                       2 of
                                                         of18
                                                            38




                                                                 20
Case
Case1:17-cv-00441-RJL
     1:17-cv-00441-RJL Document
                       Document81
                                75 Filed
                                   Filed01/21/20
                                         11/22/19 Page
                                                  Page21
                                                       3 of
                                                         of18
                                                            38




                                                                 21
Case
Case1:17-cv-00441-RJL
     1:17-cv-00441-RJL Document
                       Document81
                                75 Filed
                                   Filed01/21/20
                                         11/22/19 Page
                                                  Page22
                                                       4 of
                                                         of18
                                                            38




                                                                 22
Case
Case1:17-cv-00441-RJL
     1:17-cv-00441-RJL Document
                       Document81
                                75 Filed
                                   Filed01/21/20
                                         11/22/19 Page
                                                  Page23
                                                       5 of
                                                         of18
                                                            38




                                                                 23
Case
Case1:17-cv-00441-RJL
     1:17-cv-00441-RJL Document
                       Document81
                                75 Filed
                                   Filed01/21/20
                                         11/22/19 Page
                                                  Page24
                                                       6 of
                                                         of18
                                                            38




                                                                 24
Case
Case1:17-cv-00441-RJL
     1:17-cv-00441-RJL Document
                       Document81
                                75 Filed
                                   Filed01/21/20
                                         11/22/19 Page
                                                  Page25
                                                       7 of
                                                         of18
                                                            38




                                                                 25
Case
Case1:17-cv-00441-RJL
     1:17-cv-00441-RJL Document
                       Document81
                                75 Filed
                                   Filed01/21/20
                                         11/22/19 Page
                                                  Page26
                                                       8 of
                                                         of18
                                                            38




                                                                 26
Case
Case1:17-cv-00441-RJL
     1:17-cv-00441-RJL Document
                       Document81
                                75 Filed
                                   Filed01/21/20
                                         11/22/19 Page
                                                  Page27
                                                       9 of
                                                         of18
                                                            38




                                                                 27
Case 1:17-cv-00441-RJL Document 81
                                75 Filed 01/21/20
                                         11/22/19 Page 28
                                                       10 of 38
                                                             18




                                                                  28
Case 1:17-cv-00441-RJL Document 81
                                75 Filed 01/21/20
                                         11/22/19 Page 29
                                                       11 of 38
                                                             18




                                                                  29
Case 1:17-cv-00441-RJL Document 81
                                75 Filed 01/21/20
                                         11/22/19 Page 30
                                                       12 of 38
                                                             18




                                                                  30
Case 1:17-cv-00441-RJL Document 81
                                75 Filed 01/21/20
                                         11/22/19 Page 31
                                                       13 of 38
                                                             18




                                                                  31
Case 1:17-cv-00441-RJL Document 81
                                75 Filed 01/21/20
                                         11/22/19 Page 32
                                                       14 of 38
                                                             18




                                                                  32
Case 1:17-cv-00441-RJL Document 81
                                75 Filed 01/21/20
                                         11/22/19 Page 33
                                                       15 of 38
                                                             18




                                                                  33
Case 1:17-cv-00441-RJL Document 81
                                75 Filed 01/21/20
                                         11/22/19 Page 34
                                                       16 of 38
                                                             18




                                                                  34
Case 1:17-cv-00441-RJL Document 81
                                75 Filed 01/21/20
                                         11/22/19 Page 35
                                                       17 of 38
                                                             18




                                                                  35
Case 1:17-cv-00441-RJL Document 81
                                75 Filed 01/21/20
                                         11/22/19 Page 36
                                                       18 of 38
                                                             18




                                                                  36
Case
 Case1:17-cv-00441-RJL
      1:17-cv-00441-RJL Document
                         Document81
                                  76 Filed
                                      Filed01/21/20
                                            11/22/19 Page
                                                      Page37
                                                           1 of 38
                                                                2




                                                                     37
Case
 Case1:17-cv-00441-RJL
      1:17-cv-00441-RJL Document
                         Document81
                                  76 Filed
                                      Filed01/21/20
                                            11/22/19 Page
                                                      Page38
                                                           2 of 38
                                                                2




                                                                     38
